Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	It is noted that the examiner prosecuting this application has changed. Applicants filing of claim amendments, terminal disclaimer and arguments dated 5/3/2022 in response to the office action dated 11/3/2021 is acknowledged. Clams 4 and 10 have been amended. Claims 1-3, 7, 14-21 have been cancelled. Applicants arguments have been fully considered but are moot in view of the new rejection(s) presented in this action. Applicants claim amendments and further consideration necessitated the new rejections in this action. The action is made non-final. Claims 4-6, 8-13 are pending. Claim 8 has been withdrawn from consideration. Claims 4-6, 9-13 are examined based on the merits herein. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giliyar et al. (US 20100173882 A1) in view of Spilburg (US 2008/0124387 Al) and Stewart et al. (US 6,087,353).
Giliyar et al. teach steroid composition comprising therapeutically effective amount of steroid, e.g. testosterone undecanoate and at least one pharmaceutically acceptable carrier, selected from hydrophilic carrier (e.g. hydrophilic surfactant, hydrophilic triglyceride (polyoxylated hydrogenated castor oil), at least one lipophilic carrier (e.g. lipophilic surfactant, e.g. Vitamin E (alpha-tocopherol for example)), a triglyceride, vegetable oil), the pharmaceutical composition comprises one or more solubilizers, e.g. alkylcaprolactam, dimethylacetamide) (See claims 1, 13-17). Also taught is that the hydrophilic surfactants include lysolecithins, phosphatidylcholine, phosphatidylethanolamine [0117].The source of triglycerides include almond oil, borage oil, sesame oil, palm oil, sunflower oil, soybean oil etc.(Table 19). The reference teaches compositions comprising steroid compound, PEG-40 hydrogenated castor oil, Cremophor (RH 40) (Table I). The reference teaches the pharmaceutical compositions include surfactants such as esters of propylene glycol, e.g. Lauroglycol 90 (Table 7). In table 1 it is taught that the steroidal compound can be in the amount of 1-50%, hydrophilic carrier 1-90%, lipophilic carrier 1-90%, and additive 1-20%. The reference teaches preparation of a solution comprising the carriers and additives and adding the steroidal compound, testosterone undecanoate in the solution and homogenize (See Example 1, [0131]-[0133]). Surfactants utilized in the pharmaceutical compositions include sterol derivatives such as sitosterol, phytosterol, PEG-25 phytosterols, PEG-soya sterols (Table 10). The composition is useful in treating androgen deficiency in an individual (see claim 31, abstract). Giliyar compositions include tablets, capsules (see [0052], Tables A-Q).
Though Giliyar teach phytosterols in the composition it is not explicit in teaching the phytosterol esters as claimed. 
Spilburg teaches a composition of preparing bioavailable hydrophobic, poorly water soluble drugs, emulsifier and a sterol [0023]. The invention uses a mixture of sitosterol, campesterol, stigmasterol and brassicasterol and their corresponding fatty acid esters [0030]. The hydrophobic drugs that be used include hormones (i.e. progesterone) [0031]. The weight ratio of the components in the final mixture depends on the nature of the hydrophobic compound, but the goal is to produce emulsified mixture of drug, sterol, and amphiphile [0033]. The reference further teaches that the sterol component can be present in 20% and 25% of the total composition [0043]. The drug delivery composition comprising of soluble hydrophobic oil, emulsifier, a plant derived sterol (stanol) or ester derived from the sterol (stanol) and hydrophobic drug (claim 1).
Stewart et al. teaches emulsions are finely divided or colloidal dispersions comprising two immiscible phases, e.g. oil and water, one of which (the internal or discontinuous phase) is dispersed as droplets within the other (external or discontinuous phase). Thus, an oil-in-water emulsion consisting of oil as the internal phase, dispersed water as the external phase, the water­in-oil emulsion being the opposite [col. 7, In 1-8]. It teaches that "phytosterol" includes all phytosterol without limitation, for example: sitosterol, campesterol, stigmasterol, brassicasterol, and all natural or synthesized forms and derivatives thereof, including isomers. 
Stewart teach that any phytosterol alone or in combination with other phytosterol in varying ratios as required depending on the nature of the ultimate formulation may be subject to the esterification and subsequent hydrogenation method of the present invention. For example, referring to a reference a composition comprises no more than 70% by weight beta-sitosterol, at least 10% by weight campesterol and stigmasterol may be esterified and hydrogenated to yield a stable and favorably soluble product for incorporation into foods [col. 4, lines 18-37]. 
Stewart reference teaches enhancement of solubility by adding phytosterol fatty acid esters, therefore one skilled in the art the time the invention was filed would add phytosterol fatty acid ester to enhance the solubility of testosterone esters. As a matter of fact Stewarts teaches phytosterol esters and/or phytosterol fatty acid esters in mixtures. It teaches that esterification of phytosterol enhance their solubility in delivery systems. The saturation of both the aliphatic acid moiety and phytosterol ring also enhances the solubility of the composition, even without further treatments. [col. 3, In 62-67 and col. 4 lines 137]. For example, they may be obtained from the processing of plant oils (including aquatic plants) such as corn oil and other vegetable oils), Wheat germ oil, soy extract, rice extract, rice bran, rapeseed oil, sesame oil and fish oil [col . 4 In 38-43]. 
One skilled in the art would know that Stewart teaches the oil based composition comprises one or more phytosterol and their esters which enhances the solubility and/or dispersibility of the composition in a delivery system. The oil-based composition comprises selecting one or more phytosterols and esterifying these phytosterols in a suitable oil [col. 6, In 50-53]. It further teaches such enhancements may achieved by a number solubilizing or dispersing the composition to form emulsions, solutions and dispersions and self-emulsifying system [col.6, In 49-67]. It teaches suitable solubilizing agents includes all food grade oils such as plant oils and vegetable oils monoglycerides, diglycerides, tocopherols and the like and mixtures thereof [col 11, In 43-46].
From Spilburg and Stewart, a person of ordinary skill in the art would have found it obvious to substitute phytosterol esters for phytosterols in Giliyar composition because the reference teaches the equivalence of phytosterols and its esters in preparing compositions of hydrophobic, poorly water soluble drugs, e.g. hormones. A person of ordinary skill in the art would have been motivated to add phytosterol esters in the composition of Giliyar with a reasonable expectation of success in formulating the testosterone composition. 
From Giliyar a person of ordinary skill in the art would have found it obvious to arrive at the claimed oral self-emulsifying pharmaceutical compositions comprising       1-50% by weight of testosterone undecanoate, 1-90% of a hydrophilic surfactant (e.g. PEG-40 hydrogenated castor oil, Cremophor RH-40), 1-90% of a lipophilic surfactant (e.g. Lauroglycol 90, phytosterol, Vitamin E). From Spilburg a person of ordinary skill in the art would have found it obvious to add about 20-25% of phytosterol ester in the composition. Thus from the combined teachings a person of ordinary skill in the art would have formulated the composition as claimed with a reasonable amount of success and to use it for treating androgen deficiency. The amounts of the components claimed falls within the ranges taught by the combined Giliyar and Spilburg. Thus claims 4-6, 9, 10, 13 would have been obvious over the combined prior art teachings. As to the limitation of self-emulsifying oral formulation as in claim 11, Giliyar teaches emulsion formulations. Further the teachings of Giliyar in combination with Spilburg and Stewart teach a pharmaceutical formulation comprising the same components as claimed and that meets all the structural and physical limitations of the emulsion, micro-emulsion, or nano-emulsion formulation as recited in the claims. Therefore, it will flow logically that the same physical properties will be expected in the claimed formulation. As to alpha-tocopherol in claim 12, it is noted that Giliyar teach Vitamin E can be added to the composition. 

	Claims 4-6, 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et al. (US 2008/0317844 Al) in view of Spilburg (US 2008/0124387 Al) and Stewart et al. (US 6,087,353).
Dudley et al. teaches drug delivery administration of hydrophobic drugs with enhanced and extended absorption for treating a hormonal deficiency [abstract]. In one embodiment formulations comprising a testosterone ester may be suitable for oral delivery such as short chain (C2-C6), medium chain (CrCu) and long chain (C14-C24) fatty acid esters [0033]. Suitable nutritional agents such as vitamin E can be included in the formulation [0061] as well as sex hormones such as testosterone esters including esters of undecanoic acid [0063]. Drug delivery system compositions comprise a hydrophobic drug dissolved in a lipophilic surfactant and a hydrophilic surfactant [0067]. The hydrophilic surfactant hydrogenated castor oil ethoxylates such as Cremophor RH40 (HLB>l0) [0069 and 0087] and used to free the drug from within the lipid carrier matrix [0069]. The levels of the high HLB surfactant can be adjusted to provide optimum drug release without compromising the solubilization of the active ingredients [0069]. Lipophilic surfactant suitable in drug delivery is Lauroglycol ( i.e., propylene glycol monolaurate) [0076]. A digestible oil such as soybean oil, safflower seed oil, corn oil, olive oil, castor oil can be added [0096]. Other optional ingredients antioxidants such as tocopherol can be included in the formulation [0098]. 
The concentration of drug in the final pharmaceutical formulation to provide the desired therapeutic effect generally lies in the range of 0.1% to 50 % by weight [0101]. Further, table I exemplifies that testosterone ester can be included in the composition at 2.5% weight [table I], and table 4 exemplifies an antioxidant (ascorbyl palmitate) in an amounts of 2.5%, 5.0%, 10% and 15% wt. [table 4]. Furthermore, table 4 exemplifies that the digestible oil can be included in the composition in an amount of 10% wt. [table 4]. The concentration range of lipophilic surfactant is 10-70%wt. and hydrophilic surfactant 5-60% wt. The formulation may have self-emulsifying properties, forming a fine emulsion upon dilution with aqueous media or intestinal fluids in vivo [0102]. The reference further teaches that the pharmaceutical composition can comprised one or more testosterone ester [claim 1]. The oral dosage unit is in the form of liquid r semi-oral filled into hard or soft capsules e.g. gelatin or cellulose) [0103].
Dudley et al. does not explicitly teach a phytosterol esters in the composition.
Spilburg and Stewart as discussed above. 
A person of ordinary skill in the art at the time of the invention would have found prima facie obvious to prepare a pharmaceutical formulation comprising testosterone undecanoic (about 2.5%), non-sterol solubilizing agent, for e.g. polyoxyl 40-hydrogenated castor oil (10-90%) and phytosterol esters (20-25%), alpha-tocopherol (Vitamin E) with a reasonable expectation of success because Dudley et al. in combination with Spilburg and Stewart teach an oral pharmaceutical composition comprising testosterone undecanoic, hydrophilic surfactant, lipophilic surfactant, phytosterol esters, dl-alpha-tocopherol and a digestible oil. The skilled artisan would have been motivated to include a water-soluble surfactant such as Cremophor RH-40 because Dudley et al. teach the component to be included into the pharmaceutical formulation. The skilled artisan would have been motivated to include one or more lipid-soluble therapeutic agents (i.e. testosterone undecanoate) because Dudley et al. taught that additional therapeutic agents can be included in the formulation. Spilburg demonstrates that a phytosterol or phytosterol ester can be combined with a hydrophobic drug. Stewart reference teaches enhancement of solubility by adding phytosterol fatty acid esters, therefore one skilled in the art the time the invention was filed would add phytosterol ester to enhance the solubility of testosterone esters. Stewart et al. teaches phytosterol esters in mixtures. It teaches that esterification of phytosterol enhance their solubility in delivery systems. Thus claims 4-6, 9, 10, 13 would have been obvious over the combined prior art teachings. A person of ordinary skill in the art would have been motivated to prepare the claimed formulations in expectation of reasonable amount of success and to treat hormonal deficiency. 
In regards to the limitations "wherein the composition is a self-emulsifying oral composition’, as in claim 11, such limitations are met by the references, because the teachings of Dudley et al. in combination with Spilburg and Stewart teaches a pharmaceutical formulation that meets all the structural and physical limitations of the emulsion, micro-emulsion, therefore, it will flow logically that the same physical properties will be expected in the claimed formulation. Stewart et al. teaches that oil based composition comprises one or more phytosterol esters which enhances the solubility and/or dispersibility and can be combined with pharmaceuticals. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 is directed to:

    PNG
    media_image1.png
    67
    642
    media_image1.png
    Greyscale

Claim 4 includes phytosterol ester and claim 13 does not further limit the oral formulation of claim 4. Claim 4 composition includes a phytosterol ester whereas claim 13 can include more than one phytosterol ester, i.e. phytosterol esters. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-6, 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10,576,089 (‘089) or claims 1-15 of US 10,576,090 (‘090) or claims 3-6 of co-pending application, 16/834277 (‘277).
The current claims are directed to an oral formulation comprising: a) testosterone undecanoate; b) a non-sterol solubilizing agent and phytosterol ester.

    PNG
    media_image2.png
    105
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    118
    643
    media_image3.png
    Greyscale

The dependent claims are limited to 0.1-40% by weight of testosterone undecanoate, non-sterol solubilizing agent comprises polyoxyl-40-dhydrogenated castor oil, oral formulation is self-emulsifying, the formulation further comprises alpha-tocopherol. The formulation further comprises non-sterol solubilizing agent propylene glycol monolaurate. 
Claims of ‘089 are directed to a method of treating male hypogonadism in a subject in need thereof, the method comprising administering to the subject an oral formulation comprising: a) testosterone undecanoate; b) from about 10% to about 90% by weight of a non-sterol solubilizing agent effective for solubilization of the testosterone undecanoate; and c) from about 2% to about 45% by weight of a mixture of phytosterols or phytosterol esters, wherein the mixture comprises from 40% to 58% by weight of beta-sitosterol or esters thereof; from 20% to 30% by weight of campesterol or esters thereof; from 14% to 22% by weight stigmasterol or esters thereof; from 0 to 6% by weight brassicasterol or esters thereof; from 0 to 5% by weight sitostanol or esters thereof; and from 0 mg/g to 15 mg/g tocopherols. The non-sterol solubilizing agent comprises propylene glycol monolaurate. The non-sterol solubilizing agent comprises polyoxyl 40 hydrogenated castor oil. The formulation further comprises alpha-tocopherol or alpha-tocopherol acetate. Specifically claim 9 of ‘089 is directed to:

    PNG
    media_image4.png
    298
    476
    media_image4.png
    Greyscale

Claims of ‘090 are directed to an oral formulation comprising testosterone undecanoate (40-400 mg or 0.1-40%), non-sterol solubilizing agent, phytosterols or phytosterol esters, tocopherols. The formulation comprises propylene glycol monolaurate or it can comprise polyoxyl 40 hydrogenated castor oil, can comprise alpha tocopherol acetate, the formulation can be emulsifying.. Specifically claim 9 of ‘090 is directed to:

    PNG
    media_image5.png
    316
    472
    media_image5.png
    Greyscale

Claims 3-5 of ‘277 are directed to pharmaceutical composition comprising testosterone undecanoate (2.5-37.5%), hydrogenated castor oil ethoxylate (10-37.5%), phytosterol esters (5-37.5%) and claims 1-2 and 6 are to its use in a method for treating male hypogonadism in a male subject. 

    PNG
    media_image6.png
    383
    545
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    185
    498
    media_image7.png
    Greyscale

The currently claimed pharmaceutical composition would have been obvious over the formulation used in the method of ‘089 or the formulation claimed in ‘090        or from the oral formulation of ‘277 because the composition taught is self-emulsifying oral formulation, comprises 0.1-40% testosterone undecanoate, 10-90% wt non-sterol solubilizing agent, for example propylene glycol monolaurate (lipophilic surfactant, as per the instant specification [0025], polyoxyl-40 hydrogenated castor oil (Cremaphor RH40) (hydrophilic surfactant), 2-45% of phytosterol esters and alpha tocopherol. The patents further teach the amount of 0-15 mg/g of tocopherols (which is 0-0.15%). As to the limitations of solubilized testosterone undecanoate, the reference claims teach that the solubilizing agents added are effective in the solubilization of the testosterone. Thus claims 4-6, 9-13 would have been obvious over the reference claims of the patent(s) or the co-pending application.





			
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627